493 F.2d 627
In the Matter of Jack M. CASH, Bankrupt, and Nancy A. Cash,Bankrupt.Claude PITRAT, Trustee-Appellant,v.UNITED STATES FIDELITY & GUARANTY COMPANY et al., Appellees.
No. 72-2228.
United States Court of Appeals, Ninth Circuit.
Feb. 11, 1974.

Robert G. Mooreman, Phoenix, Ariz., for trustee-appellant.
Hiram A. Cannon, Moore, Romley, Kaplan, Robbins & Green, Phoenix, Ariz., for U.S. Fidelity & Guaranty.
Terry Fenzl, Brown, Vlassis & Bain, Phoenix, Ariz., for Canyon Ford, Inc.
Morris A. Kaplan, Bosco, Goldman & Kaplan Phoenix, Ariz., for Robert Landers.
James E. Grant, Phoenix, Ariz., for Safeway Phoenix Employees Federal Credit Union.
James B. Rolle, III, Phoenix, Ariz., for Money Oldsmobile.
Dennis J. Wortman, Phoenix, Ariz., for Credit Thrift of America.
Kaplan & Brazlin, Phoenix, Ariz., for Surety Acceptance Corporation.
Martin J. Solomon, Glendale, Ariz., for Josefa Ortiz.
Before DUNIWAY, HUFSTEDLER and TRASK, Circuit Judges.
OPINION
PER CURIAM:


1
For the reasons stated by District Judge Copple in his memorandum and order, In re Cash, D.C.Ariz., 1972, 372 F. Supp. 184, the order appealed from is


2
Affirmed.